Citation Nr: 1201270	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasegnor, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active service from May 1991 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in December 2009, at which time the Veteran's claim was denied.  Appeals for an earlier effective date for service connection for his bilateral hearing loss and an evaluation in excess of 10 percent for service connected tinnitus were also denied at that time.  

The Veteran appealed the Board's December 2009 denial of his claim for an initial compensable evaluation for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal the denials of an earlier effective date or an increased evaluation for tinnitus.  

The Court issued a May 2011 memorandum decision that vacated the portion of the December 2009 Board decision that denied entitlement to a compensable evaluation for bilateral hearing loss and remanded it for further consideration in accordance with the Court's instructions.  It has now been returned to the Board for further consideration.  The remainder of the December 2009 decision was left undisturbed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the May 2011 memorandum decision, the Court found that the Board's December 2009 decision did not provide adequate reasons and bases as to why the claim for a compensable evaluation for bilateral hearing loss was not referred for extraschedular consideration.  In particular, the Court found that the Board failed to discuss how the findings of a February 1995 audiological examination, a February 2001 medical report, and the August 2008 VA examination report were contemplated by the rating schedule.  

In addition, the Board notes that additional evidence was received from the Veteran in November 2011.  He did not submit a waiver of RO consideration of this evidence, and in fact asked that his appeal be returned so that the RO could consider the new evidence.  Therefore, the Board must return this appeal to the RO in order to protect the Veteran's right to due process. 

Finally, the Board notes that the evidence submitted by the Veteran includes private medical records, which the Veteran claims shows that his hearing has worsened since his most recent examination.  As the Veteran has not been afforded a VA examination of his hearing since August 2008, the Board finds that he should be scheduled for such an examination in order to obtain an accurate view of the current severity of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination in order to determine the current level of severity of his service connected bilateral hearing loss.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for use in the study of this case.  The examination report should note whether or not the Veteran has required hospitalization for his hearing loss and discuss the effects of his hearing loss on his employment. 

2.  Unless the Veteran is determined to be 100 percent disabled according to the rating criteria, consider whether or not the Veteran's appeal should be referred for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  The reasons and bases for the determination should be provided. In the event extraschedular consideration is denied, discuss how the findings of the February 1995 audiological examination, the February 2001 medical report, and the August 2008 VA examination report were contemplated by the rating schedule.  

3.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



